Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Independent Claims 1, 7 and 14, when considered as a whole, are allowable over the prior art of record.

Applicant’s arguments, see pgs. 16-18 of the response filed 06/02/2022, with respect to claims 1, 7 and 14 have been fully considered and are persuasive. To summarize, the references of record do not disclose presenting data items (documents) to be classified as a tile in a grid layout within a display area defined and surrounded by predefined category tabs, the tiles include a visual representation of a segment of the document, a swipe which results in either a first-fourth swiping signal indicating the conformity of the given document segment with respect to the topic or query by dragging the respective document to a respective category tab located along the perimeter. Further, in response to the swipe signal, the respective category label is affixed to the selected data item tile, and selecting a category tab will result in the system identifying the documents from the first set that have been associated with the selected category and displaying only the associated documents, as reflected in the independent claims, as a whole.

The dependent claims add further limitations to the allowable subject matter of their corresponding independent claims. Thus, the dependent claims are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546. The examiner can normally be reached Monday - Friday, 8am - 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179